UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-6713


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ZEB ARTIS,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:06-cr-00304-HEH-1)


Submitted:   June 14, 2012                 Decided:   June 20, 2012


Before WILKINSON, NIEMEYER, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zeb Artis, Appellant Pro Se. Roderick Charles Young, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Zeb Artis appeals the district court’s order denying

his 18 U.S.C. § 3582 (2006) motion for a sentence reduction.                   We

have     reviewed       the     record   and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Artis, No. 3:06-cr-00304-HEH-1 (E.D.

Va. Apr. 4, 2012).            We dispense with oral argument because the

facts    and    legal    contentions     are   adequately    presented    in   the

materials      before     the    court   and   argument    would   not   aid   the

decisional process.



                                                                         AFFIRMED




                                          2